Order filed July 26, 2018




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00529-CV
                                    ____________

           IN THE INTEREST OF S.J.N., AND R.L.N., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-03363J

                                      ORDER
      LATE BRIEF. This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant’s brief was due July
25, 2018. No brief has been filed. Appeals in parental termination cases and child
protection cases are to be brought to final disposition within 180 days of the date the
notice of appeal is filed. See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012).
This accelerated schedule requires greater compliance with briefing deadlines.

      Therefore, we order appellant’s appointed counsel, William Thursland, to
file appellant’s brief no later than August 6, 2018. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in contempt
of court. In addition, the court may require appointment of new counsel due to the
failure to timely file appellant’s brief.

       LATE NOTICE OF APPEAL. On July 10, 2018, we issued an order stating
the notice of appeal was not filed timely and directing appellant to file a motion for
extension of time to file the notice of appeal. The motion for extension of time was
due by July 20, 2018, but was not filed. Accordingly, we again direct appellant to
file a motion for extension of time to file the notice of appeal. The motion for
extension of time is due by August 6, 2018. If appellant does not comply with this
order, we will dismiss the appeal. See Tex. R. App. P. 42.3.



                                     PER CURIAM




                                            2